DAUKSCH, Chief Judge.
This is an appeal from an order denying summary administration of an estate. It is alleged in the petition that Isaac Mosley died in 1924 leaving a wife and various children and owning two pieces of real estate. Because there is no showing in the record how the properties were held, that is whether solely or as a tenancy by the entir-eties; and because at least one of the properties was homestead and not to be included in this type of proceeding, we can make no meaningful resolution of the matters raised on appeal. We cannot at this time state any opinion as to the correctness of the order on appeal as far as it pertains to the multiple estate proceedings because the record was not made below to sufficiently establish the status of the title to the property at the time of death of Isaac Mosley and at present.
Therefore we affirm that portion of the order appealed which denies summary administration, decline ruling on the remainder of that order without prejudice to the appellant to properly petition the court as the law requires.
AFFIRMED.
COBB, J., concurs.
SHARP, J., concurs specially with opinion.